DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 28 June 2019, claims 1-20 are presently pending in the application, of which, claims 1, 11 and 20 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, filed 21 November 2019, have been reviewed and accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
establishing a secure connection with a cloud-based storage account; 
identifying compute and storage resources that are available within the cloud-based storage account; 
detecting that a first snapshot of a set of data should be captured and stored within the cloud-based storage account; 
directing the cloud-based storage account to acquire a first set of data associated with the first snapshot from a cloud-based service; 
directing the cloud-based storage account to store the first snapshot using the compute and storage resources; 
determining a first file size for a first search index for the first snapshot based on an amount of available disk space within the compute and storage resources; and
 directing the cloud-based storage account to generate and store the first search index for the first snapshot using the compute and storage resources such that the file size of the first search index is not greater than the first file size

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment.

•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-10 also do not integrate the abstract idea into a practical application. Notably, claims 2-10 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-10 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-10 do not integrate the recited exception into a practical application for at least similar reasons as discussed above.

Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-10 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 11-19 appear to include similar subject matter as in claims 1-10 as discussed above. More specifically, independent claim 11 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 11-19 equally apply and therefore stand rejected.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Juniwal, Garvit, et al (U.S. 2019/0050301 and known hereinafter as Juniwal).

As per claim 1, Juniwal teaches a method for operating a data management system, comprising: 
establishing a secure connection with a cloud-based storage account (e.g. Juniwal, see paragraphs [0035-0037], which discloses the one or more networks may include a secure network such as an enterprise private network, where access to a server, may allow a client to access shared resources or storage.); 
identifying compute and storage resources that are available within the cloud-based storage account (e.g. Juniwal, see paragraphs [0069-0070], which discloses an integrated data management and storage system that includes a plurality of nodes communicating with one each other and one or more storage devices, where a plurality of nodes may be networked together and present themselves as a unified storage system, where the one or more storage device corresponds with a cloud-based storage account.); 
detecting that a first snapshot of a set of data should be captured and stored within the cloud-based storage account (e.g. Juniwal, see paragraph [0028], which discloses in an integrated data management and storage system, the system acquires a file associated with snapshot of a virtual machine, partition the file into a plurality of segments, generating a plurality of data chunks corresponding with the plurality of segments.); 
directing the cloud-based storage account to acquire a first set of data associated with the first snapshot from a cloud-based service (e.g. Juniwal, see paragraphs [0028-0030], which discloses the integrated data management and storage system identifies a set of preferred disks based on chunk storage locations associated with other chunks within the same snapshot of the virtual machine or within the same snapshot chain as the snapshot.); 
directing the cloud-based storage account to store the first snapshot using the compute and storage resources (e.g. Juniwal, see paragraphs [0028-0030, 0038-0040], which discloses the integrated data management and storage system stores the snapshot as plurality of data chunks within the storage system.); 
determining a first file size for a first search index for the first snapshot based on an amount of available disk space within the compute and storage resources (e.g. Juniwal, see paragraphs [0054, 0067-0069, 0078], which discloses the virtual machine search index may include a list of files that have been stored using a virtual machine and a version history for each of the files in the list, where each version is mapped to the earliest point in time snapshot. The snapshot further includes the file size within the point in time capture.); and
 directing the cloud-based storage account to generate and store the first search index for the first snapshot using the compute and storage resources such that the file size of the first search index is not greater than the first file size (e.g. Juniwal, see paragraphs [0078-0080], which discloses the first set of files may be stored using a distributed file system, where the first set of files includes a set of virtual machine snapshots that include different versions of the virtual machines, in which the file size of the incremental snapshots may both be less than the file size of the base image corresponding to the version of the snapshot.). 
As per claim 11, Juniwal teaches a data management system, comprising: 
a memory configured to store an access token (e.g. Juniwal, see Figure 1A, which discloses a storage device that contains memory coupled to one or more processors.); and 
establishing a secure connection with a cloud-based storage account (e.g. Juniwal, see paragraphs [0035-0037], which discloses the one or more networks may include a secure network such as an enterprise private network, where access to a server, may allow a client to access shared resources or storage.); 
identifying compute and storage resources that are available within the cloud-based storage account (e.g. Juniwal, see paragraphs [0069-0070], which discloses an integrated data management and storage system that includes a plurality of nodes communicating with one each other and one or more storage devices, where a plurality of nodes may be networked together and present themselves as a unified storage system, where the one or more storage device corresponds with a cloud-based storage account.); 
detecting that a first snapshot of a set of data should be captured and stored within the cloud-based storage account (e.g. Juniwal, see paragraph [0028], which discloses in an integrated data management and storage system, the system acquires a file associated with snapshot of a virtual machine, partition the file into a plurality of segments, generating a plurality of data chunks corresponding with the plurality of segments.); 
directing the cloud-based storage account to acquire a first set of data associated with the first snapshot from a cloud-based service (e.g. Juniwal, see paragraphs [0028-0030], which discloses the integrated data management and storage system identifies a set of preferred disks based on chunk storage locations associated with other chunks within the same snapshot of the virtual machine or within the same snapshot chain as the snapshot.); 
directing the cloud-based storage account to store the first snapshot using the compute and storage resources (e.g. Juniwal, see paragraphs [0028-0030, 0038-0040], which discloses the integrated data management and storage system stores the snapshot as plurality of data chunks within the storage system.); 
determining a first file size for a first search index for the first snapshot based on an amount of available disk space within the compute and storage resources (e.g. Juniwal, see paragraphs [0054, 0067-0069, 0078], which discloses the virtual machine search index may include a list of files that have been stored using a virtual machine and a version history ; and
 directing the cloud-based storage account to generate and store the first search index for the first snapshot using the compute and storage resources such that the file size of the first search index is not greater than the first file size (e.g. Juniwal, see paragraphs [0078-0080], which discloses the first set of files may be stored using a distributed file system, where the first set of files includes a set of virtual machine snapshots that include different versions of the virtual machines, in which the file size of the incremental snapshots may both be less than the file size of the base image corresponding to the version of the snapshot.).

As per claim 20, Juniwal teaches one or more storage devices containing processor readable code for programming one or more processors to perform a method for operating a data management system, the processor readable code comprising:
establishing a secure connection with a cloud-based storage account (e.g. Juniwal, see paragraphs [0035-0037], which discloses the one or more networks may include a secure network such as an enterprise private network, where access to a server, may allow a client to access shared resources or storage.); 
identifying compute and storage resources that are available within the cloud-based storage account (e.g. Juniwal, see paragraphs [0069-0070], which discloses an integrated data management and storage system that includes a plurality of nodes communicating with one each other and one or more storage devices, where a plurality of nodes may be networked together and present themselves as a unified storage system, where the one or more storage device corresponds with a cloud-based storage account.); 
detecting that a first snapshot of a set of data should be captured and stored within the cloud-based storage account (e.g. Juniwal, see paragraph [0028], which ; 
directing the cloud-based storage account to acquire a first set of data associated with the first snapshot from a cloud-based service (e.g. Juniwal, see paragraphs [0028-0030], which discloses the integrated data management and storage system identifies a set of preferred disks based on chunk storage locations associated with other chunks within the same snapshot of the virtual machine or within the same snapshot chain as the snapshot.); 
directing the cloud-based storage account to store the first snapshot using the compute and storage resources (e.g. Juniwal, see paragraphs [0028-0030, 0038-0040], which discloses the integrated data management and storage system stores the snapshot as plurality of data chunks within the storage system.); 
determining a first file size for a first search index for the first snapshot based on an amount of available disk space within the compute and storage resources (e.g. Juniwal, see paragraphs [0054, 0067-0069, 0078], which discloses the virtual machine search index may include a list of files that have been stored using a virtual machine and a version history for each of the files in the list, where each version is mapped to the earliest point in time snapshot. The snapshot further includes the file size within the point in time capture.); and
 directing the cloud-based storage account to generate and store the first search index for the first snapshot using the compute and storage resources such that the file size of the first search index is not greater than the first file size (e.g. Juniwal, see paragraphs [0078-0080], which discloses the first set of files may be stored using a distributed file system, where the first set of files includes a set of virtual machine snapshots that include different versions of the virtual machines, in which the file size of the incremental snapshots may both be less than the file size of the base image corresponding to the version of the snapshot.).

As per claims 2 and 12, Juniwal teaches the method of claim 1 and the data management system of claim 11, respectively, further comprising: 
detecting a change in the amount of compute and storage resources that are available within the cloud-based storage account (e.g. Juniwal, see paragraph [0028], which discloses in an integrated data management and storage system, the system acquires a file associated with snapshot of a virtual machine, partition the file into a plurality of segments, generating a plurality of data chunks corresponding with the plurality of segments.); and 
directing the cloud-based storage account to regenerate the first search index in response to detecting the change in the amount of the compute and storage resources (e.g. Juniwal, see paragraphs [0054, 0067-0069, 0078], which discloses the virtual machine search index may include a list of files that have been stored using a virtual machine and a version history for each of the files in the list, where each version is mapped to the earliest point in time snapshot. The snapshot further includes the file size within the point in time capture.). 

As per claims 3 and 13, Juniwal teaches the method of claim 2 and the data management system of claim 12, respectively, wherein: 
the detecting the change in the amount of the compute and storage resources includes detecting a reduction in the total amount of disk space for the compute and storage resources (e.g. Juniwal, see paragraphs [0078-0080], which discloses the first set of files may be stored using a distributed file system, where the first set of files includes a set of virtual machine snapshots that include different versions of the virtual machines, in which the file size of the incremental snapshots may both be less than the file size of the base image corresponding to the version of the snapshot.). 

As per claims 4 and 14, Juniwal teaches the method of claim 1 and the data management system of claim 11, respectively, further comprising: 
detecting that a second snapshot of the set of data should be captured and stored within the cloud-based storage account (e.g. Juniwal, see paragraph [0028], which discloses in an integrated data management and storage system, the system acquires a file associated with snapshot of a virtual machine, partition the file into a plurality of segments, generating a plurality of data chunks corresponding with the plurality of segments.); 
directing the cloud-based storage account to acquire a second set of data associated with the second snapshot from the cloud-based service (e.g. Juniwal, see paragraphs [0028-0030], which discloses the integrated data management and storage system identifies a set of preferred disks based on chunk storage locations associated with other chunks within the same snapshot of the virtual machine or within the same snapshot chain as the snapshot.); 
directing the cloud-based storage account to store the second snapshot using the compute and storage resources (e.g. Juniwal, see paragraphs [0028-0030, 0038-0040], which discloses the integrated data management and storage system stores the snapshot as plurality of data chunks within the storage system.); 
(e.g. Juniwal, see paragraphs [0054, 0067-0069, 0078], which discloses the virtual machine search index may include a list of files that have been stored using a virtual machine and a version history for each of the files in the list, where each version is mapped to the earliest point in time snapshot. The snapshot further includes the file size within the point in time capture.); and 
directing the cloud-based storage account to generate and store the second search index for the second snapshot using the compute and storage resources such that the file size of the second search index is not greater than the second file size, the second file size is greater than the first file size (e.g. Juniwal, see paragraphs [0078-0080], which discloses the first set of files may be stored using a distributed file system, where the first set of files includes a set of virtual machine snapshots that include different versions of the virtual machines, in which the file size of the incremental snapshots may both be less than the file size of the base image corresponding to the version of the snapshot.). 

As per claims 5 and 15, Juniwal teaches the method of claim 1 and the data management system of claim 11, respectively, wherein: the set of data comprises a plurality of electronic messages (Juniwal, see paragraph [0134], which discloses a particular version of the file may include an electronic message.). 

As per claims 6 and 16, Juniwal teaches the method of claim 1 and the data management system of claim 11, respectively, wherein: 
the first snapshot comprises a full image snapshot of the plurality of electronic messages at a first point in time (e.g. Juniwal, see paragraph [0043], which discloses incremental snapshots within the point of time version of a virtual machine snapshot.).  

As per claims 7 and 17, Juniwal teaches the method of claim 1 and the data management system of claim 11, respectively, wherein: 
the directing the cloud-based storage account to acquire the first set of data includes transmitting one or more instructions to the compute and storage resources within the cloud-based storage account (e.g. Juniwal, see paragraphs [0035-0037], which discloses the one or more networks may include a secure network such as an enterprise private network, where access to a server, may allow a client to access shared resources or storage.). 

Juniwal teaches the method of claim 1, wherein: 
the establishing the secure connection with the cloud-based storage account includes establishing the secure connection using token-based authentication (e.g. Juniwal, see paragraphs [0035-0037], which discloses the one or more networks may include a secure network such as an enterprise private network, where access to a server, may allow a client to access shared resources or storage.). 

As per claims 9 and 18, Juniwal teaches the method of claim 1 and the data management system of claim 11, respectively, wherein: 
the first search index includes a word-level inverted index for the first snapshot (e.g. Juniwal, see paragraph [0067-0068], which discloses a virtual machine search index that may include a list of files that are stored in a snapshot.). 

As per claim 10, Juniwal teaches the method of claim 1, wherein: 
the determining the first file size for the first search index for the first snapshot includes detecting that the amount of available disk space within the compute and storage resources is greater than a threshold amount of disk space and setting the first file size in response to detecting that the amount of available disk space within the compute and storage resources is greater than the threshold amount of disk space (e.g. Juniwal, see paragraphs [0078-0080], which discloses the first set of files may be stored using a distributed file system, where the first set of files includes a set of virtual machine snapshots that include different versions of the virtual machines, in which the file size of the incremental snapshots may both be less than the file size of the base image corresponding to the version of the snapshot.).

Juniwal teaches the data management system of claim 11, wherein:
the set of data comprises an electronic message (Juniwal, see paragraph [0134], which discloses a particular version of the file may include an electronic message.); and 
the first snapshot comprises an incremental snapshot of the electronic message at a first point in time (e.g. Juniwal, see paragraph [0043], which discloses incremental snapshots within the point of time version of a virtual machine snapshot.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN M SYED/Primary Examiner, Art Unit 2165
November 20, 2021